Title: To Thomas Jefferson from the Virginia Delegates in Congress, [5 November 1780]
From: Virginia Delegates
To: Jefferson, Thomas



[Philadelphia, 5 November, 1780]

The great depreciation of money and the extravagant prices of every thing here together with the difficulty of negociating Bills renders it absolutely necessary that some stable provision shoud be made, and some fixed mode adopted for supplying us with money. Other wise we shall not be able to exist. We shou’d be glad to be informed on this head as soon as possible.
